184 F.3d 1029 (9th Cir. 1999)
MAIANE MGOIAN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70134
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Argued and Submitted November 4, 1998--Pasadena, CaliforniaFiled July 13, 1999

[Copyrighted Material Omitted][Copyrighted Material Omitted]
COUNSEL:  Stuart I. Folinsky, Los Angeles, California, for the petitioner.
Marion E. Guyton, United States Department of Justice,  Washington, D.C., for the respondent.
On Petition for Review of an Order of the Board of Immigration Appeals INS No.  Aax-qga-jde.
Before: Myron H. Bright,* Stephen Reinhardt, and Pamela Ann Rymer, Circuit Judges.
Opinion by Judge Bright;  Dissent by Judge Rymer
OPINION
BRIGHT, Senior Circuit Judge:


1
Maiane Mgoian petitions this court for review of the Board  of Immigration Appeals' ("BIA") denial of her application for  asylum and refusal to withhold deportation under sections  208(a) and 243(h) of the Immigration and Nationality Act  ("INA"), 8 U.S.C. SS 1158(a) and 1253(h), respectively. We  have jurisdiction under 8 U.S.C. S 1105a(a),1 and, for the reasons which follow, we grant her petition.

I.

2
Maiane Mgoian is a Kurdish-Moslem citizen of Armenia.  She was admitted to the United States as a non-immigrant visitor for pleasure on June 17, 1993. Under the terms of her visa  she was authorized to stay here until December 31, 1993, but  she remained in this country without permission beyond that  date. She is therefore deportable under S 241(a)(1)(B) of the  INA, 8 U.S.C. S 1227(a)(1)(B).


3
Mgoian filed her application for asylum and withholding of  deportation on January 12, 1994 wherein she alleged that she  suffered persecution in Armenia because of her Kurdish Moslem heritage and would fear for her life if ever forced to return to her homeland. Nevertheless, on June 6, 1995, the  Immigration and Naturalization Service ("INS") issued an  Order to Show Cause why she should not be deported.


4
At a hearing held on January 12, 1996, an Immigration  Judge ("IJ") found Mgoian to be deportable, as charged, and  denied her application. The IJ, while crediting Mgoian's testimony, failed to find an objective basis for her claim of past  persecution and instead determined that any abuse she suffered in Armenia, although ethnically motivated, was merely  harassment or discrimination and not persecution. See  Admin.R. at 38-45.


5
Mgoian promptly appealed the IJ's decision to the BIA and  argued two points: first, that the IJ erred in finding that she was not eligible for asylum; and second, that her right to a fair  hearing had been denied when the IJ forced her attorney to  admit that she was deportable. On January15, 1997, the BIA  rejected both of Mgoian's arguments and ordered her to  depart voluntarily from the United States. The BIA agreed in  principle with the IJ's determination that the harassment and  discrimination suffered by Mgoian did not constitute past persecution. The BIA further concluded that Mgoian did not  establish a well-founded fear of future persecution because  she failed to "link" serious events targeting other members of  her immediate family "in any meaningful way to her fear of  being persecuted." Admin.R. at 6. The BIA also held that,  although the IJ's rough handling of Mgoian's attorney was  "troubling," Mgoian had not been prejudiced by her attorney's concessions. See id. at 3-4. In her petition before this  court, Mgoian renews both arguments.


6
We have held that where an IJ expressly finds the testimony of an applicant to be credible, and where the BIA  makes no finding to the contrary, we accept the testimony  given before the IJ as undisputed. See Singh v. Ilchert, 63  F.3d 1501, 1506 (9th Cir. 1995). Because that is the case here,  we accept the following facts elicited at Mgoian's immigration hearing at face value.


7
Born and raised in present-day Armenia, Mgoian is a  Kurdish-Moslem woman in her late twenties. She is highly  educated, with a master's degree in Russian language and culture, and she is a member of what was once perhaps the single  most prominent Kurdish-Moslem family in Armenia--a fam- ily that included a number of well-known physicians, academics and publishers.


8
Prior to the disintegration of the Soviet Union, ethnic prejudice and strife in Armenia were seemingly rare and, even  though she is a member of a small minority that differs both  racially and religiously from the majority of Armenia's  population,2 Mgoian noticed no difference in how she was  treated relative to her non-Kurdish Armenian peers. In post Soviet Armenia, however, tolerance for minority groups  diminished greatly. Because of her family's place as perhaps  the most prominent of the Kurdish intelligentsia, the Mgoians  were among the "first who became a target." Admin.R. at 62.


9
In the months before she came to the United States, Mgoian  was personally (and repeatedly) insulted and threatened by  her Armenian neighbors. She received these threats both face to-face and over the telephone. While she was never physically attacked, her tormentors suggested, in essence, that: she  should leave Armenia; that people like her were unwelcome  there; and that, if she did not leave of her own accord, she  would be forced to do so.


10
Mgoian also testified at her asylum hearing that many of her closest relatives had been the victims of direct, and even  deadly, attacks. Her uncle, Said Eboian, a famed physician  and educator, was murdered in his office. A witness to that  crime was harassed into silence and, according to Mgoian, the  government never investigated the murder or prosecuted  Eboian's assailant. A second uncle, Sharko Mgoian, a distinguished history professor, fled to Russia after his office was  twice ransacked and he received persistent death threats. Yet  a third uncle, Agit Mgoian, publisher of a Kurdish newspaper,  also left Armenia for Belarus after the Armenian government  forcibly closed his paper. Finally, Mgoian's father, Georgi  Mgoian, also a widely respected physician, fled to the Republic of Georgia with her mother after repeated threats on their  lives. In short, Mgoian testified that virtually all of her surviving family had been forced to leave Armenia, under threat, in  order to find refuge in other countries.


11
Mgoian testified that the Armenian government had done  nothing to combat or redress attacks on its Kurdish citizens.  Instead, it chose to turn a blind eye and "just wash [its]  hands" of them. Admin.R. at 70.


12
In addition to Mgoian's oral testimony, the record contains  documentary evidence including: Mgoian's affidavit; several  notarized translations from the Armenian newspaper  "Henchak Haystan"; an August 1995 State Department Profile of Asylum Claims for Armenia; and a 1995 Amnesty  International Report on Armenia. While Mgoian's affidavit  essentially restates the substance of her oral testimony, the  other documents do add additional insight into her claim for  asylum.


13
The newspaper translations (see generally, Admin.R. at  100-12)--excerpts though they are--suggest that Armenian Kurds have become convenient scapegoats for many of the  ills that have befallen Armenia since 1991. The excerpts,  dated from 1994 and 1995, paint the Kurds in dehumanizing  terms as "non-Armenian" and "illiterate", as "wolves" and  "snakes", as "cunning" and "fearless, with criminal  inhumanity." The excerpts also describe attacks on Kurds in  general terms and draw specific and inflammatory connections between the Kurds and other acknowledged enemies of  Armenia: the Kurds are said to be under the influence of  Azerbaijan3 and complicit in the Turkish-led genocide of  Armenians in the early part of this century. Specifically, the  newspapers blame the Kurdish "intelligentsia" for such evils.  See id. at 112.


14
For its part, the State Department Profile notes the widespread political turbulence in post-Soviet Armenia and specifically comments that "[i]n recent months, there have been disturbing indications of declining tolerance for political  opposition and for religious diversity." Admin.R. at 118. The  Profile, as a whole, focuses primarily on those asylum claims  likely to be made by Christian Armenians seeking better economic conditions in the United States and it mentions the  Kurds only in passing. In a brief section, the Profile notes that  "[t]he small communities of Russians, Jews, Kurds, Yezids,  Georgians, Greeks and Assyrians [who are] still resident in  Armenia do not complain of discrimination." Admin.R. at 123  (emphasis added) (implying that many in those communities  have already left Armenia). Nevertheless, the Profile makes  no explicit mention of persecution aimed at Kurdish-Moslems  in Armenia.


15
Finally, the Amnesty International Report describes incidents that corroborate the claims of persecution by minority  groups in Armenia. The Report asserts, inter alia, that  "members of religious minorities have been physically  assaulted by people they strongly believe have links with official structures, and [have been involved] in incidents they feel  have not been sufficiently rigorously investigated by the  police." Admin.R. at 29. The Report does not, however, discuss specific claims of persecution targeting Armenian-Kurds  per se.

II.

16
When the BIA has conducted its own review of the record,  as is the case here, we review the BIA's decision rather than  the IJ's. We review the BIA's factual conclusions regarding  asylum eligibility under a substantial evidence standard, and  we reverse only if the evidence presented to the BIA was so  compelling that no reasonable trier of fact could fail to find  the requisite fear of persecution. See I.N.S. v. Elias-Zacarias,  502 U.S. 478, 483-84 (1992); Garrovillas v. I.N.S., 156 F.3d  1010, 1013 (9th Cir. 1998). Although the basis for our review  is limited to the administrative record, we consider that record  in its entirety, including evidence which contradicts the BIA's  findings. See Velarde v. I.N.S., 140 F.3d 1305, 1309 (9th Cir.  1998).


17
The Attorney General has discretion to grant asylum to  refugees. See 8 U.S.C. S 1158(a)-(b). A "refugee" is defined  under the INA as a person "who is unable or unwilling to  return to . . . [her home] country because of persecution or a  well-founded fear of persecution on account of race, religion,  nationality, membership in a particular social group, or political opinion." 8 U.S.C. S 1101(a)(42)(a). An asylum applicant's well-founded fear of persecution must be both  subjectively genuine and objectively reasonable to qualify for asylum. See Korablina v. INS, 158 F.3d 1038, 1044 (9th Cir.  1998). An alien satisfies the subjective component by credibly  testifying that she genuinely fears persecution. Id. An alien  generally satisfies the objective component in one of two  ways: either by establishing that she has suffered persecution  in the past or by showing that she has a good reason to fear  future persecution. Furthermore, such persecution must be  "on account of" one of the protected grounds listed in the statute. Because, as we explain below, we conclude that the evidence in the record compels the conclusion that Mgoian has  good reason to fear future persecution, we need not review the  BIA's finding that her past experiences did not rise to the  level of persecution.


18
In this case, there is no question that Mgoian's fear of  persecution, should she be forced to return to Armenia, is genuine. The IJ found it to be so. See Admin. R. at 43 (IJ stating  that "I am certainly persuaded that the respondent is fearful of  returning to Armenia."). Thus, the record compels the conclusion that Mgoian has satisfied the subjective component of the  "well-founded fear" test.


19
The objective component of the standard requires a  more rigorous test however. The applicant must present  "credible, direct, and specific evidence in the record of facts  that would support a reasonable fear" of persecution.  Rodriguez-Rivera v. United States Dep't. of Immigration and  Naturalization, 848 F.2d 998, 1002 (9th Cir. 1988) (emphasis  in original). Thus, the question is whether Mgoian presented  sufficient evidence to support a finding of a reasonable fear of persecution in a similarly situated applicant.


20
In order to clear this hurdle, an applicant may not  "simply prove that there exists a generalized or random possibility of persecution in [her] native country;[she] must show  that [she] is at particular risk--that [her] predicament is  appreciably different from the dangers faced by[her] fellow  citizens." Kotasz v. I.N.S., 31 F.3d 847, 852 (9th Cir. 1994)  (internal quotation marks omitted). On the other hand, the  applicant is not required to show that "[she ] would be singled  out individually for persecution if . . . there is a pattern or  practice . . . of persecution of groups of persons similarly  situated" and she can "establish[ ][her] own inclusion" in the  group "such that [her] fear of persecution upon return is  reasonable." Kotasz, 31 F.3d at 853 n.8 (quoting 8 C.F.R.  S 208.13(b)(2)(I)). Thus, if Mgoian is able to show a "pattern  or practice" of persecution against a group of which she is a  member, then she will be eligible for asylum. See id. at 853.4


21
As we have noted, this "group " of similarly situated  persons is not necessarily the same as the more limited "social  group" category mentioned in the asylum statute. See id. at  852 n. 7. In this context, we have held that a " `particular  social group' implies a collection of people closely affiliated  with each other," with the "prototypical example of a `particular social group' [ ] consist[ing] of the immediate members of  a certain family. . . ." Sanchez-Trujillo v. I.N.S., 801 F.2d  1571, 1576 (9th Cir. 1986); see also, Hernandez-Ortiz v.  I.N.S., 777 F.2d 509, 516 (9th Cir. 1985) (observing that a family is by definition a "small, readily identifiable group").  Thus, it should now be clear that a pattern of persecution targeting a given family that plays a prominent role in a minority  group that is the object of widespread hostile treatment supports a well-founded fear of persecution by its surviving  members.


22
Indeed, in the past we have explicitly held that an individual applicant may be eligible for asylum, even in the absence  of direct persecution against her personally, if she is able to  demonstrate a well-founded fear of persecution based on acts  of violence against her friends or family members. See  Arriaga-Barrientos, 937 F.2d at 414; Hernandez-Ortiz, 777  F.2d at 515 ("[t]he fact that there have been a number of  threats or acts of violence against members of an alien's family is sufficient to support the conclusion that the alien's life  or freedom is endangered"); U.N. Refugee Handbook on Procedures and Criteria for Determining Refugee Status,  P 43 (evidence concerning relatives may well show that an  applicant's fear of persecution is well-founded). Such violence must, however, "create a pattern of persecution closely  tied to the [applicant]." Arriaga-Barrientos, 937 F.2d at 414.


23
The BIA's conclusion that Mgoian failed to "link" serious events targeting other members of her immediate family  "in any meaningful way to her fear of being persecuted" is not  supported by substantial evidence. The record in this case,  when examined in its totality, shows Mgoian has fully demonstrated that acts of violence occurred against her family members and that those acts are sufficiently connected to her  personally to justify a well-founded fear of persecution in any  person similarly situated. Any reasonable fact finder would be  compelled to so find.


24
The most extreme act of violence experienced by Mgoian's family was the murder of her Uncle Said. While it is true  that "the death of one family member does not[automatically]  trigger a sweeping entitlement to asylum eligibility for all  members of her extended family," Echeverria-Hernandez v.  I.N.S., 923 F.2d 688, 691 (9th Cir. 1991), vacated on other grounds by Echeverria-Hernandez v. I.N.S., 946 F.2d 1481  (9th Cir. 1991), Mgoian has shown much more than mere isolated violence. Additional evidence presented showed that all  of Mgoian's principal family members were subjected to  forms of violence, persecution and harassment as members of  the Kurdish-Moslem intelligentsia, which evidence gives rise  to the reasonable inference that the Mgoians, as a family, have  become specific targets of those with a generalized hatred of  Kurdish-Moslems in Armenia.


25
While it is not fully clear that the Armenian government  is itself responsible for the violence against her family,  Mgoian did testify credibly to the government's failure to pursue an investigation into her Uncle Said's murder and to the  regime's role in shutting down her Uncle Agit's newspaper.  These claims are bolstered by Amnesty International's Report  which indicates that the Armenian government has been unresponsive to violence and persecution aimed at other members  of the country's religious minorities. Taken together, these  unrebutted pieces of evidence make it plain that the Armenian  government is unwilling or unable to control those elements  of its society responsible for targeting the Mgoians. See  Arteaga v. I.N.S., 836 F.2d 1227, 1231 (9th Cir. 1988) (holding that evidence of state action is not necessarily required in  order to establish persecution, or a well-founded fear thereof,when the government is unable or unwilling to control the  acts of private groups).


26
Moreover, Mgoian presented persuasive evidence to  explain why her family was singled out. The newspaper extracts contained in the record of this case reveal that the  Kurdish-Moslem intelligentsia is viewed as an enemy of the  Armenian nation. The Mgoian family, as highly educated people, and as prominent and acknowledged leaders of Armenia's  Kurdish-Moslem population, are uniquely conspicuous and  obvious targets.


27
Mgoian also presented ample proof that the violence  against her family members is "closely tied" to her. While all  Kurdish-Moslems may face some danger in Armenia at present because of the declining tolerance for political opposition  and religious diversity, Mgoian's predicament is appreciably  different. She is similarly situated to her family members who  have suffered persecution: she has been threatened because  she is a Kurdish-Moslem, a member of the intelligentsia, and  a member of a family marked for violence. To the extent that  she remains immutably a member of that group, violent acts  against other members of the group put her on notice that she  may be next. Indeed, if she is forced to return against her will,  she will be the last of the Mgoians in Armenia and, therefore,  at particular risk. Finally, Mgoian has been directly and  repeatedly threatened by her Armenian neighbors, who suggested that if she did not leave the country of her own accord,  she would be forced to do so. Taken together, we believe that  these facts provide a sufficient nexus between Mgoian personally and the violence against her family.


28
The IJ's determination and the BIA's affirmance that  Mgoian experienced merely innocuous discrimination is not "supported by reasonable, substantial, and probative evidence  on the record considered as a whole." Prasad v. I.N.S., 47  F.3d 336, 338 (9th Cir. 1995). The suffering inflicted on the  Mgoian family because of its Kurdish-Moslem heritage in a  land of Armenian Christians was not simply a "minor disadvantage or trivial inconvenience." Kovac v. I.N.S., 407 F.2d  102, 107 (9th Cir. 1969). Instead, that suffering led virtually  the entire Mgoian family to flee Armenia and now puts  Mgoian herself in mortal fear. In short, the violent and harassing actions of a segment of Armenian society bent on ethnic  cleansing-- actions which targeted Mgoian and her family for  their prominent role as intellectuals in a small and vulnerable  minority--would induce any person so situated to have a reasonable and "well-founded fear" of persecution. In our view,  no reasonable fact finder who fairly considered the evidence  could have found otherwise.5


29
In addition to her application for asylum, Mgoian  requested withholding of deportation. The Attorney General  must withhold deportation if an alien's "life or freedom would  be threatened in such country on account of race, religion,  nationality, membership in a particular social group, or political opinion." 8 U.S.C. S 1253(h). To obtain withholding of  deportation, the applicant must demonstrate that it is more likely than not that she will be persecuted by the government  or a group that the government cannot or will not control.  Mendoza Perez v. INS, 902 F.2d 760, 761 (9th Cir. 1990).  Given the pattern of persecution closely tied to Mgoian and  the ongoing harm inflicted upon Kurdish-Moslems in Armenia, we conclude that Mgoian has established that it is more  likely than not that she would be persecuted were she to  return to Armenia.

III.

30
In conclusion, we hold that the BIA's denial of eligibility  for asylum was not supported by substantial evidence in the  record. Any reasonable fact finder would be compelled to find  that Mgoian has a well-founded fear of future persecution.  Moreover, Mgoian is entitled to withholding of deportation.  See Vallecillo-Castillo v. INS, 121 F.3d 1237, 1240 (9th Cir.  1996). We grant Mgoian's petition for review and reverse the  BIA's decision. We REMAND the case to the BIA. The  Board is directed to grant Mgoian's petition for withholding  of deportation, and, with respect to the petitioner's asylum  application, to exercise its discretion under S 208 of the INA,  8 U.S.C. S 1158(a).



Notes:


1
 The Illegal Immigration Reform and Immigrant Responsibility Act of  1996 ("IIRIRA"), Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996),  amended by Act of Oct. 11, 1996, Pub. L. No. 104-302, 110 Stat. 3656,  repealed 8 U.S.C. S 1105a (1994) and replaced it with a new judicial  review provision. See IIRIRA S 306. As the new provision does not apply  to proceedings that commenced before April 1, 1997, this Court has jurisdiction over this petition under 8 U.S.C. S 1105a. See IIRIRA S 309(c).


2
 Armenia has a total population near three million, of whom approximately ninety percent are both racially Armenian and religiously Christian. As of 1990, only an estimated 10,000 Kurdish-Moslems were resident in Armenia. After the collapse of the Soviet empire that number  fell to approximately 1,000. Admin.R. at 69.


3
 Azerbaijan, which is predominately Moslem, fought a bloody war with  Armenia in the early-1990's over the enclave of Nagorno-Karabakh.


4
 Failing that, if the applicant is a member of a "disfavored" group, but  the group is not subject to systematic persecution, this court will look to  (1) the risk level of membership in the group (i.e., the extent and the  severity of persecution suffered by the group) and (2) the alien's individual risk level (i.e., whether the alien has a special role in the group or is  more likely to come to the attention of the persecutors making him a more  likely target for persecution). See Kotasz, 31 F.3d at 853. The relationship  between these two factors is correlational; that is to say, the more serious  and widespread the threat of persecution to the group, the less individualized the threat of persecution needs to be. See id. at 853-54. Because we  conclude that Mgoian effectively established a pattern or practice claim  with respect to her family group and its inclusion in Kurdish-Armenia's  intelligentsia, it is unnecessary for us to pursue this alternative analysis.


5
 Since we grant Mgoian relief on this basis, it is unnecessary for us to  consider her second claim--namely that the proceedings against her  should have been abandoned because the IJ "coerced" a concession of  deportability from her attorney.


RYMER, Circuit Judge, dissenting:

31
I dissent because the majority has put a spin on the record  that the record does not compel--contrary to INS v. Elias Zacarias, 502 U.S. 478, 483-84 (1992); has substituted its  own judgment of the facts for the BIA's--which may be felicitous in this particular case but is nevertheless contrary to our  obligation to be "highly deferential" to the BIA's determinations, see Marcu v. INS, 147 F.3d 1078, 1080 (9th Cir. 1998);  and has reinvented the meaning of "group," see 8 U.S.C.  S 1101(a)(42)(A); 8 C.F.R. S 208.13(b)(2)(i),1 and of government accountability, see Singh v. INS, 94 F.3d 1353, 1359-60  (9th Cir. 1996).


32
The majority reverses because of its conclusion that the  "violent and harassing actions of a segment of Armenian society bent on ethnic cleansing . . . targeted Mgoian and her fam- ily for their prominent role as intellectuals in a small and  vulnerable minority." See ante at 1037. In turn, this conclusion flows from the premise that Mgoian is "similarly  situated" to members of her family; her family is Kurdish,  Moslem, and intelligent; violence marked some members of  the family; therefore, "she may be next." See id. at 7729.  However, as the BIA found, there is no link between Mgoian,  anything that happened to her relatives, and any protected  characteristic. That being so, it cannot be enough to compel  a finding of well-founded fear of persecution that Mgoian is  "similarly situated" to her family (who, like many families,  share the same last name, ethnicity, religion, and intelligence)  or "remains immutably a member of that group. " See id. As  the majority recognizes, "this `group' of similarly situated  persons is not necessarily the same as the more limited `social  group' category mentioned in the asylum statute. " See id. at  7727. But if not, what is it? There can be no basis for finding  a well-founded fear of persecution unless the group (whatever  it is) has been persecuted by the government or by forces  beyond its control on account of a trait such as ethnicity, religion, or political beliefs that are common to the entire group.  And there is no evidence of that here.


33
As Mgoian testified, her Uncle Said was murdered with no  known motive; her Uncle Sharko was threatened, perhaps  because of his political views, with which neither she nor others in the family are (or appear to be) associated; her father,  a physician, was likewise threatened but possibly on account  of the death of a child under his care; and her Uncle Agit's  paper was shut down, but there is no explanation why.


34
While mistreatment of relatives may support a well founded fear of persecution, there must be some tie to the  petitioner's fear for her own safety and far more than unconnected incidents involving the alien's family in order to  compel it. In Arriaga-Barrientos v. INS, 937 F.2d 411 (9th  Cir. 1991), for example, it was insufficient that two brothers  had been abducted "by unknown gunmen for unknown  reasons." Id. at 414. The harm that befell Mgoian's uncles  was from unknown people for unknown (and for all the record  discloses, different) reasons. On the other hand, we have  thought it sufficient to impute a family's political views to a  neutral member when six cousins, two brothers, one half brother and two uncles had actively engaged in guerilla activities for which they and other family members had been persecuted; the petitioner's family had a reputation for pro-guerilla  sympathies; and the petitioner had visited family members  held as political prisoners and had registered under her own  name on prison records, thereby putting herself at particular  personal risk. See Ramirez Rivas v. INS, 899 F.2d 864 (9th  Cir. 1990). Here, there is no evidence that what happened to  Mgoian's relatives happened because they were "Mgoians,"  or because they were Kurdish and Moslem, prominent and  intelligent. While the BIA arguably could have inferred a  common denominator and inferred that Mgoian's relatives  were targeted on account of it, it did not do so and certainly  did not have to do so. There is no evidence that whatever her  relatives did or thought would realistically be attributed to  Mgoian herself. In these circumstances, the mere fact of belonging to a well-educated Kurdish-Moslem family, some  of whom have been victims of violence or threatened violence  from unknown sources and for unknown reasons, cannot qualify for membership in a "group[ ] of persons similarly  situated" for purposes of showing a well-founded fear of persecution.


35
Nor is an unsolved murder and a newspaper shut down  from unrelated causes sufficient to compel a finding that the  Armenian government "is unwilling or unable to control those  elements of its society responsible for targeting the Mgoians."  See ante at 1037. "Those elements" are nowhere identified.  Beyond that, there is no evidence tending to show, let alone  to compel a finding that there was a non-random, systematic  campaign orchestrated against the Mgoian family  on account  of their race, ethnicity, religion, membership in a particular  social group, or political opinion. This leaves only the general  violence and upheavals that, according to the State Department Profile, plague Armenian society. However, as the BIA  found, nothing in the evidence distinguishes Mgoian herself  from other Kurdish-Moslems "still resident in Armenia [who]  do not complain of discrimination." Admin. R. 123 (U.S.  Dep't of State, Armenia--Profile of Asylum Claims and  Country Conditions, at 8). That finding is supported in the  record. Mgoian testified that she would expect to be harassed  by neighbors if she returns to Armenia because harassment is  a fact of life in her country. Without question, this is an  unpleasant prospect. But the record in this case does not compel the conclusion that suffering "inflicted on the Mgoian  family because of its Kurdish-Moslem heritage in a land of Armenian Christians" "now puts Mgoian herself in mortal  fear." See ante at 1037. Mgoian testified that she came to this  country to visit a friend, strengthen her English and tour California, and that she planned to return home. She only changed  her mind when she found out that her parents had left while  she was awayand she did not want to go back because her  family was no longer there.


36
The BIA was not compelled to ignore Mgoian's testimony  or to draw inferences that cut either way. Given the narrow  scope of our review, and substantial evidence in the record  that supports the BIA's determination, I would deny the petition.



Notes:


1
 8 U.S.C. S 1101(a)(42)(A) defines "refugee" as a person unwilling to  return to her country "because of persecution or a well-founded fear of  persecution on account of race, religion, nationality, membership in a particular social group, or political opinion."
8 C.F.R. S 208.13, "Establishing asylum eligibility," states in relevant  part:
(b)(2) Well-founded fear of persecution. An applicant shall be found to have a well-founded fear of persecution if he or she can establish first, that he or she has a fear of persecution in his or her country of nationality or last habitual residence on account of race, religion, nationality, mem bership in a particular social group, or political opinion; second, that there is a reasonable possibility of suffering  such persecution if he or she were to return to that country; and third, that he or she is unable or unwilling to return to or avail himself or herself of the protection of that country because of such fear . . . . [T]he asylum officer or immigration judge shall not require the applicant to provide evidence that he or she would be singled out individually for persecution if:
(i) The applicant establishes that there is a pattern or practice in his or her country of nationality or last habitual residence of persecution of a group of persons similarly situated to the applicant on account of race, religion, nationality, membership in a particular social group, or political opinion; and
(ii) The applicant establishes his or her own inclusion in and identification with such group of persons such that his or her fear of persecution upon return is reasonable.